The following opinion was filed January 12, 1910:
BabNes, J.
(dissenting). I agree with the chief justice that ch. 192, Laws of 1909 (sec. 3012m, Stats.), should receive a liberal construction, and that the failure to arraign the defendant on trial was an immaterial error that might well be disregarded after verdict. I think, however, the judgment should be reversed. The material testimony in the case was given by the complaining witness on the one side, and the defendant in the case and his mother on the other. The evidence offered by the state was in direct conflict with that of*357fered by the defendant. After the jury had deliberated for some time it announced that its members were unable to agree upon a verdict, whereupon the court delivered an additional •charge, in which it expressed surprise at tfie result announced. The court told the jury that.it could consider the motive of the complaining witness in fabricating the story he told, if he did fabricate it, and the lack of interest which he had in testifying falsely, as well as the interest of the defendant in the result of the prosecution. This was certainly going far ■enough. The jury was further instructed:
“There is nothing in the evidence in this case to show why he [the complaining witness] should say that William Hade •sold this [the liquor] to him, rather than some other saloon-keeper.”
I think this portion of the charge was not only argumentar five, but was well calculated to result prejudicially to the defendant. Taken as a whole, an intelligent juror would naturally understand the language of the court to mean that in its opinion there was no reason or room for disagreement, because it must be assumed that the complaining witness told the truth for the reason that he had no motive for falsifying, while the defendant and his mother had. I't is substantially the same kind of an instruction that was condemned by this court in Bodenheimer v. C. & N. W. R. Co. 140 Wis. 623, 123 N. W. 148, and in other cases cited in'the opinion in that case. It has been the policy of our jurisprudence in this state to inhibit courts from telling juries how they thought cases should be decided. I think such policy represents the highest development of the law pertaining to jury trials. So long as juries are permitted to decide questions of fact, they should be permitted to do so without dictation or suggestion. In the ordinary ease, where the evidence is conflicting, an intimation from the trial court as to how it thinks facts should be found is all-sufficient to secure a verdict in accordance with'the suggestion. Certainly, no one can say that the instruction in *358question was not directly responsible for the verdict returned. The reasonable probabilities are that it was. If erroneous, it was in my judgment prejudicial; and I think it was erroneous.